Citation Nr: 1824654	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-30 930	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal presently rests with the Philadelphia Pension Center

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets further delay in the adjudication of this claim, a remand is necessary.

The Veteran seeks entitlement to nonservice-connected pension.  

Basic entitlement to nonservice-connected disability pension benefits exists if all three requirements listed in 38 U.S.C. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service for 90 days or more during a period of war or have been discharged or released from such wartime service prior to serving 90 days for a disability judged to be service-connected without the benefit of presumptive provisions of law, or at the time of discharge had such a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  Second, the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. §3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C. §§ 1502, 1521(j) (2012); 38 C.F.R. §§3.3 (a), 3.23, 3.274 (2017).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. 38 U.S.C. § 1503 (a) (2012); 38 C.F.R. § § 3.260, 3.261, 3.262, 3.271(a) (2017).  The gross income from a business or profession may be reduced by the necessary operating expenses.  38 C.F.R. §  3.262(a)(2).  Income of the spouse will be determined under the rules applicable to income of the claimant.  38 C.F.R. § 3.262(b).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. 
§ 3.272.  Such income is therefore included as countable income. 

The income of a dependent spouse is included as countable income for VA pension purposes. 38 C.F.R. § 3.23 (d)(4).  A veteran's spouse who resides apart from the veteran and is estranged from the veteran may not be considered the veteran's dependent unless the spouse receives reasonable support contributions from the veteran.  38 C.F.R. § 3.23 (d).  See also 38 C.F.R. § 3.60 (providing that for purposes of determining entitlement to pension, a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged).  A couple is "estranged" if they live apart because of marital discord.  See VA's Adjudication Procedures Manual, M21-1, Part V.iii.F.1.b (March 29, 2018).  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C.A. § 1503(a)(8).

Per the adjudicative actions to date, the Veteran submitted his application for nonservice-connected pension on January 30, 2013.  Unfortunately, a review of the record indicates that the original application and any supplementary materials submitted with it are no longer associated with the claims file.  While the Veteran's statement regarding income for the applicable year has been verified by an inquiry to the Social Security Administration, his statements regarding unreimbursed medical payments for the applicable period have not.  While the RO, in adjudicating the claim to date, has stated that the Veteran pays $99.80 per month in Medicare premiums, the Board has no record of that ever being claimed by the Veteran.  As such, under present circumstances, the Board cannot use those payments, if they exist, to offset the Veteran's countable income.  Because this evidence is not of record at this time, the Veteran should be given the opportunity to provide detail regarding any medical payments which might offset his countable income.  

Likewise, following the issuance of the statement of the case, the Veteran submitted a statement indicating that he and his spouse have separated, but that he continues to make reasonable support payments to her, which means she continues to qualify as a dependent.  In light of this, the Board must also consider any income from his spouse in adjudicating this claim.  In his VA Form 9 (Appeal to the Board of Veterans' Appeals) the Veteran stated that "she only receives the [Social Security] minimum."  Unfortunately, that "minimum" number is not specified and the Board cannot use that statement to adjudicate the claim.  As such, the Veteran should be given the opportunity to provide evidence of his marital status and income of his dependent spouse.

Finally, the Board notes that recent correspondence sent to the Veteran appears to use an old address and has been returned as undeliverable.  On remand, the AOJ should confirm the Veteran's present mailing address prior to sending any further correspondence.

Accordingly, the case is REMANDED for the following action:

1. Confirm the Veteran's present mailing address and ensure that any returned mail has been resent to the proper address.

2. Invite the Veteran to submit any additional evidence in support of his claim.  Particularly, the Veteran should be requested to provide the following information:

* Income for the period on appeal.
* Any unreimbursed medical expenses for the period on appeal, to include Medicare premiums or other medical bills.
* The Veteran's spouse's income (to include Social Security income) for the period on appeal.  Here, the Veteran is notified that he must provide an actual amount of income, and that merely stating "the minimum" is insufficient for VA to consider in adjudicating his claim.

3. The AOJ should undertake all necessary measures to ensure that all evidence available is of record.  If there is an associated printed folder, this information should be entered into the Veteran's electronic file.  

4. Thereafter, readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






